Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment is entered into this 3rd day of April, 2020 (the "
Effective Date") and amends the Employment Agreement ("the Agreement") dated May
15, 2019 by and between John F. Hartner (hereinafter referred to as "Executive")
and The ExOne Company ("ExOne"), a company duly organized under the laws of
Delaware and having its principal office at 127 Industry Boulevard, North
Huntingdon, PA,15642, U.S.A.

 

WHEREAS, Executive and ExOne entered into the Agreement; and

 

WHEREAS, Executive and ExOne wish to amend the Agreement with this First
Amendment in light of the financial challenges caused by the COVID-19 pandemic;
and

 

NOW, THEREFORE in consideration of the promises and mutual covenants contained
herein and intending to be bound, the parties agree as follows:

 

The entire Agreement shall continue in effect in its present form with the sole
exception that with respect to the language in Section 4.01 Base Salary,
Executive and ExOne hereby agree to reduce the Executive’s base salary by 20%,
to $300,000, for the second quarter of fiscal year 2020, effective April 6,
2020, and thereafter as mutually agreed by the parties.

 

There are no additional modifications to the remaining sections or provisions of
the Agreement.  

 

This First Amendment is executed in writing pursuant to Section 10.02 of the
Agreement and such amendment is effective upon the signatures of both parties
below.

 

The Agreement, as amended by this First Amendment, constitutes the entire
agreement between the parties with respect to the subject matter thereof and
hereof, and supersedes all previous representations, agreements, understandings
and negotiations with respect thereto.

 

This First Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have duly executed this First Amendment to the
Agreement.

 

 

THE EXONE COMPANY

 

By:

 

/s/ John F. Hartner

 

By:

 

/s/ Loretta L. Benec

 

 

John F. Hartner

 

 

 

Loretta L. Benec

 

 

 

 

 

 

General Counsel & Corporate Secretary

 

 

 

 

 

 

April 3, 2020

 

{CGAL3268.1}